DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on September 11, 2020. 
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data storage device configured to store…” and “a labeling device […] configured to…” in claim 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification, see paragraph [0062] of the instant application, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-7, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 recites the limitation "a labeling device, in communication with the device, wherein the labeling device is configured to:" in line 3.  There is insufficient antecedent basis for this limitation in the claim due to no previous “a device” being recited. For the purpose of compact prosecution, it is assumed that “the device” is referring to the previously mentioned “data storage device” in line 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azuma (US7131060).
Regarding Claim 1 (and similarly Claim 14), Azuma discloses:
A system for label placement, the system comprising: (“the object label placement system” [Col 3, line 13])
a data storage device configured to store spatial feature information; and (“recorded in memory” [Col 9, line 2])
a labeling device, in communication with the device, wherein the labeling device is configured to: (“The present invention comprises a computer-implemented software system that cooperates with a processor or controller at interactive rates in an interactive computer graphics application.” [Col 6, lines 10-13])
receive the spatial feature information, receive data indicating a spatial area, (“The display 2 encompasses a region of interest, for example, a physical region of interest in which multiple aircraft are operating. Several aircraft icons, and their associated labels, are located in open regions, such as the aircraft identified by numerals 16, 4, 12, and 14.” [Col 6, lines 29-33] and “In addition to the aircraft and labels, air traffic control displays often times include other objects of import, such as airports, markers, and obstacles, hereinafter referred to as graphical objects.” [Col 6, lines 45-58])
determine a plurality of spatial feature entries in the spatial feature information that correspond to the spatial area, (“In a computer graphics display, the computer draws the aircraft icons and labels onto the display according to values provided through calculation.” [Col 6, lines 53-55])
determine a symbol and a label for each spatial feature entry in the plurality of spatial feature entries, (“In a computer graphics display, the computer draws the aircraft icons and labels onto the display according to values provided through calculation.” [Col 6, lines 53-55])
determine a plurality of symbol placements on a map for each symbol in the plurality of symbols, (“The nose position, indicated by cross-hairs 22, and its tail position, indicated by cross hairs 24, locate the aircraft icon 20. Given these two positions, which are typically dimensioned in pixels, the aircraft icon position and orientation are determined and the display drawn.” [Col 6, lines 56-61])
assign each symbol to a respective symbol deconfliction group in a plurality of symbol deconfliction groups after respective placements for each symbol have been determined, wherein each respective symbol is assigned to each respective symbol deconfliction group based on a respective spatial feature entry in the plurality of spatial feature entries that corresponds to each respective symbol, (“Essentially, in an illustrative embodiment, a cluster can be defined as a group of aircraft icons that transitively overlap each other, or alternatively as a group of aircraft icons and graphical object icons that overlap each other.” [Col 9, lines 45-51])
determine a plurality of groups to avoid for each label in the plurality of labels based on respective spatial feature entries in the plurality of spatial feature entries that correspond to each label, (“By including a default set and a current position set, the system of the present invention insures that a new solution to reposition the labels having a greater overlap cost than the current solution will not be chosen.” [Col 11, lines 18-21], and also “After the above described iterations are done, in the present embodiment, the list of clusters can be sorted by the number of aircraft in each cluster, so that the largest clusters are accorded a higher priority, and the smallest clusters are accorded a lesser priority, for purposes of order of later processing. The system can then proceed to manage the overlaps existing in the larger clusters first…” [Col 10, lines 30-36])
The above cited paragraphs discuss organizing a plurality of aircraft icons and their respective labels into clusters (i.e. groups) in order to manage overlaps (i.e. avoid placing labels that overlap).
determine a plurality of label placements on the map for each label in the plurality of labels based on the plurality of groups to avoid and a plurality of weights assigned to the plurality of symbol deconfliction groups, and (“This subroutine returns a penalty, which is an overlap score, or cost value and a list of objects and labels that have been overlapped. The overlap score is generated based on the number of overlapping icons and/or the degree to which the icons overlap. The overlap score is compared against a certain threshold value to determine if, in fact, the overlap exists.” [Col 9, lines 31-38])
send the plurality of symbol placements and the plurality of label placements to an output device. (“Referring again to FIG. 5, at the time the label system is called in the overall program, a main air traffic software program has already rendered, (for aircraft that are currently visible) the two-dimensional or three-dimensional aircraft icons on a display.” [Col 8, lines 63-67])
Regarding Claim 2 (and similarly Claims 9 and 15), Azuma discloses:
assign each label to a respective label deconfliction group in a plurality of label deconfliction groups after respective placements for each label have been determined, wherein the labeling device is configured to assign each respective label to each respective label deconfliction group based on a respective spatial feature entry in the plurality of spatial feature entries that corresponds to each respective label. ([Col 10, lines 60-66])
Regarding Claim 3 (and similarly Claim 10), Azuma discloses:
determine a minimum overlap score for a plurality of candidate label positions for each label in the plurality of labels; and determine the plurality of label placements on the map for each label in the plurality of labels based on the minimum overlap score. (FIG. 6, [Col 12, lines 36-67; Col 13, lines 1-19])
Regarding Claim 4 (and similarly Claims 11 and 16), Azuma discloses:
determine symbol intersections based on determining whether polygons of each label in the plurality of labels intersect with polygons of each symbol in each symbol deconfliction group in the plurality of symbol deconfliction groups; determine label intersections based on determining whether polygons of each label in the plurality of labels intersect with polygons of each label in each label deconfliction group in the plurality of label deconfliction groups; and (FIG. 6, [Col 12, lines 36-56])
The polygons of each label correspond to the nose (or tail) of the aircrafts and the polygons of the labels correspond to the aircraft labels in the applied reference.
determine the minimum overlap score for the plurality of candidate label positions for each label in the plurality of labels based on the symbol intersections and the label intersections. (FIG. 6, [Col 12, lines 36-67; Col 13, lines 1-19])
Regarding Claim 5 (and similarly 12 and 17), Azuma discloses:
determine the minimum overlap score for the plurality of candidate label positions for each label in the plurality of labels based on the equation Pmin = {pi ∈ P|f(pi) = min{f(p0), f(p1), ... , f(pn)}}, wherein Pmin is a set of one or more label placements that have a minimum weighted overlap score, pi is in the sequence of candidate label positions, P = {p0, p1, ... , pn}, ordered by distance from the feature being labeled, and f(pi) is the weighted overlap sum of all label cells at position pi. ([Col 10, line 64 – Col 11, line 45], [Col 13, lines 6-10])
The above cited paragraphs discuss determining alternate destinations for identified icons, labels or objects based on a determined cost of the overlap. The “minimum overlap score” of the instant application corresponds to the system selecting the set that has the lowest overall cost, [Col 11, lines 35-36] the “candidate label positions” of the instant application corresponds to the several new sets of label positions chosen and evaluated for all aircraft icons in the cluster, [Col 10, lines 64-66] the function “f(pi)” corresponds to the reference patent taking each set and evaluating a total penalty cost [Col 11, lines 30-31]. Finally, the “ordered by distance” corresponds to the reference choosing a radius for placement that stays within a predetermined minimum and maximum radius value [Col 13, lines 6-10].
Regarding Claim 8, Azuma discloses:
A method for label placement, the method comprising: (“The present invention teaches a novel apparatus and method for automatically placing two-dimensional labels that are associated with certain graphical objects in an interactive computer graphics display, so that the labels avoid overlapping each other and other objects on the display.” [Col 6, lines 3-9])
receiving, using a processing device, data indicating a spatial area; (“The display 2 encompasses a region of interest, for example, a physical region of interest in which multiple aircraft are operating. Several aircraft icons, and their associated labels, are located in open regions, such as the aircraft identified by numerals 16, 4, 12, and 14.” [Col 6, lines 29-33] and “In addition to the aircraft and labels, air traffic control displays often times include other objects of import, such as airports, markers, and obstacles, hereinafter referred to as graphical objects.” [Col 6, lines 45-58])
determining, using the processing device spatial feature information for the spatial area, wherein the spatial feature information includes a plurality of spatial feature entries; (“In a computer graphics display, the computer draws the aircraft icons and labels onto the display according to values provided through calculation.” [Col 6, lines 53-55])
determining, using the processing device, a symbol and a label for each spatial feature entry in the plurality of spatial feature entries; (“In a computer graphics display, the computer draws the aircraft icons and labels onto the display according to values provided through calculation.” [Col 6, lines 53-55])
determining, using the processing device, a plurality of symbol placements on a map for each symbol in the plurality of symbols; (“The nose position, indicated by cross-hairs 22, and its tail position, indicated by cross hairs 24, locate the aircraft icon 20. Given these two positions, which are typically dimensioned in pixels, the aircraft icon position and orientation are determined and the display drawn.” [Col 6, lines 56-61])
assigning, using the processing device, each symbol to a respective symbol deconfliction group in a plurality of symbol deconfliction groups after respective placements for each symbol have been determined, wherein each respective symbol is assigned to each respective symbol deconfliction group based on a respective spatial feature entry in the plurality of spatial feature entries that corresponds to each respective symbol; (“Essentially, in an illustrative embodiment, a cluster can be defined as a group of aircraft icons that transitively overlap each other, or alternatively as a group of aircraft icons and graphical object icons that overlap each other.” [Col 9, lines 45-51])
determining, using the processing device, a plurality of groups to avoid for each label in the plurality of labels based on respective spatial feature entries in the plurality of spatial feature entries that correspond to each label; (“By including a default set and a current position set, the system of the present invention insures that a new solution to reposition the labels having a greater overlap cost than the current solution will not be chosen.” [Col 11, lines 18-21], and also “After the above described iterations are done, in the present embodiment, the list of clusters can be sorted by the number of aircraft in each cluster, so that the largest clusters are accorded a higher priority, and the smallest clusters are accorded a lesser priority, for purposes of order of later processing. The system can then proceed to manage the overlaps existing in the larger clusters first…” [Col 10, lines 30-36])
The above cited paragraphs discuss organizing a plurality of aircraft icons and their respective labels into clusters (i.e. groups) in order to manage overlaps (i.e. avoid placing labels that overlap).
determining, using the processing device, a plurality of label placements on the map for each label in the plurality of labels based on the plurality of groups to avoid and a plurality of weights assigned to the plurality of symbol deconfliction groups; and (“This subroutine returns a penalty, which is an overlap score, or cost value and a list of objects and labels that have been overlapped. The overlap score is generated based on the number of overlapping icons and/or the degree to which the icons overlap. The overlap score is compared against a certain threshold value to determine if, in fact, the overlap exists.” [Col 9, lines 31-38])
sending, using the processing device, the plurality of symbol placements and the plurality of label placements to an output device. (“Referring again to FIG. 5, at the time the label system is called in the overall program, a main air traffic software program has already rendered, (for aircraft that are currently visible) the two-dimensional or three-dimensional aircraft icons on a display. The two-dimensional coordinates of the nose and tail of each aircraft model are thus computed by standard computer graphics techniques and recorded in memory.” [Col 8, lines 63-67, Col 9, lines 1-3])
Regarding Claim 19, Azuma discloses:
wherein the minimum overlap score is determined by the plurality of weights assigned to the plurality of symbol deconfliction groups and the plurality of label deconfliction groups. (FIG. 5, [Col 9, lines 5-10; Col 9, lines 34-38]

Regarding Claim 20, Azuma discloses:
wherein the plurality of deconfliction groups intersect with the plurality of candidate label positions for each label in the plurality of labels. ([Col 11, lines 24-40]
Allowable Subject Matter
Claims 6-7, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if claims 1, 14 are amended to overcome the 112(b) rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ren (US20140267282) is pertinent because it discloses a method for displaying visual information in a navigation system (map) where a plurality of features are given priority values. The method uses these priority values to prevent lower priority features from occluding higher priority features. 
Wilson (US20180107346) is pertinent because it discloses a method for presenting optimized map labels where conflicting (i.e. overlapping) labels are identified and ranking those labels based on a profile. After the labels are ranked, they are determined to be non-overlapping and are displayed on the map.
Belk (US20190101397) is pertinent because it discloses managing conflicts in map data between map updates and current map data. Stable map features around a conflicting feature are used to create a “conflict island” where updates can be applied for features within the island after features outside the island are updated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664